DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/01/2021 and the Supplemental Response and Amendment filed 01/18/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(d) rejection of claim 19 has been withdrawn; (2) the 35 U.S.C. 102(a)(1) rejections of claims 6, 9, and 10 over Phillips have been withdrawn; (3) the 35 U.S.C. 102(a)(1) rejection of claim 18 over Lallemand has been withdrawn; (4) the 35 U.S.C. 103 rejections of claims 13-15, 17, 19, and 23 over Lallemand and Phillips have been withdrawn; and (5) the 35 U.S.C. 103 rejection of claim 16 over Phillips and Rosen has been withdrawn.
The status of the claims upon entry of the amendment filed 12/01/2021 stands as follows:
Pending claims:				1-23
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			13-16 and 18-19
Amended claims: 				1, 10, and 20 
New claims: 					24-29
Claims under consideration:		1-12, 17, and 20-29

The status of the claims upon entry of the amendment filed 01/18/2022 stands as follows:
Pending claims:				1-12, 17, and 20-29
Withdrawn claims: 				None
Previously cancelled claims: 		13-16 and 18-19
Newly cancelled claims:			9, 17, 23, and 28-29
Amended claims: 				1, 3, 5, 11, and 20-22  
New claims: 					30-33
Claims currently under consideration:	1-8, 10-12, 20-22, 24-27, and 30-33
Currently rejected claims:			1-8, 10-12, 20-22, 24-27, and 30-33
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites a “liquid confection composition for freezing” that comprises “frozen water, wherein the water is in the form of ice”.  It is unclear from the claims and from the present specification whether the ice is frozen while the composition is in its liquid state or after the composition has been frozen; therefore, the claims are indefinite.  In [0014]-[0015] of the instant specification, it seems as if the exemplified frozen water is present in the frozen food product.  The example in [0028] states that the chia and/or flax are solubilized in water in the liquid composition prior to freezing, which indicates that the water in the liquid composition is in a liquid state.  For the purpose of this examination, the frozen water recited in claim 20 will be interpreted as meaning liquid water in the liquid composition that has been frozen after the liquid composition as a whole has been frozen.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 11, 12, 20, 22, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nattanori (Nattanori, “Vegan Blueberry Coconut Ice Cream”, 2017, AllRecipes, https://www.allrecipes.com/recipe/255816/vegan-blueberry-coconut-ice-cream/), as evidenced by Grizio (Grizio, M., Specht, L., “Plant-based egg alternatives: Optimizing for functional properties and applications”, 2018, The Good Food Institute) and FDA (“Section 201(qq) of the Act defines the term “major food allergen” to include “tree nuts.”  In addition to the three examples provided in section 201(qq) (almonds, pecans, and walnuts”, what nuts are considered “tree nuts?”, 2016, FDA, www.fda.gov/industry/fda-basics-industry/section-201qq-act-defines-term-major-food-allergeninclude-tree-nuts-addition-three-examples).
Regarding claim 1, Nattanori teaches an aerated frozen ice confection composition (corresponding to vegan blueberry coconut ice cream) (Title), wherein said composition comprises stabilizers (corresponding to replacement for eggs) (page 3, paragraph 3 under “Cook’s Notes”) selected from the group consisting of chia (page 3, paragraph 3 under “Cook’s Notes”) or flax (page 2, first bullet under “Ingredients”); wherein the composition comprises 0% by weight of sugar additives, 0% by weight of dairy milk, and 0% by weight of dairy fat, based on the total weight of the composition (corresponding to sugar additives, dairy fat, and dairy milk not being present in the list under “Ingredients on page 2); and wherein the composition further comprises: (a) fruit (page 2, third bullet under “Ingredients”) and ice (corresponding to the water in coconut milk, blueberries, and lemon juice (page 2, bullets 2-4 under “Ingredients”) freezing when the composition is frozen (page 1, paragraph 1 under title)); and (b) fruit, nut, and frozen water as the composition can comprise coconut flakes (page 1, photo; reader’s comment on page 4) 
Regarding claim 2, Nattanori teaches the invention as described above in claim 1, including the stabilizer comprises chia (page 3, paragraph 3 under “Cook’s Notes”).
Regarding claim 4, Nattanori teaches the invention as described in above in claim 1, including the stabilizer comprises ground flax (page 2, first bullet under “Ingredients” and first step under “Directions”).
Regarding claim 11, Nattanori teaches the invention as described in above in claim 1, including the composition is substantially free of additional stabilizers (corresponding to all of the required ingredients listed on page 2 under “Ingredients). 
Regarding claim 12, Nattanori teaches the invention as described in above in claim 1, including 100% of the materials used in the composition are of natural origin (corresponding to all of the required ingredients listed on page 2 under “Ingredients).
Regarding claim 20, Nattanori teaches a liquid confection composition (page 3, step 2) for freezing (page 1, paragraph under title) with aeration (corresponding to churn) (page 3, step 4), wherein said composition comprises stabilizers (corresponding to replacement for eggs) (page 3, paragraph 3 under “Cook’s Notes”) selected from the group consisting 
Regarding claim 22, Nattanori teaches a method of making the aerated frozen ice confection composition of claim 1 (corresponding to vegan blueberry coconut ice cream) (Title), wherein the method comprises: (a) mixing a liquid food composition with solubilized (corresponding to ground chia and ground flax being added to the liquid ingredients and the mixture pureed until smooth) (page 3, step 2) ground chia (paragraph 3 under “Cook’s Notes”) or ground flax (page 2, first bullet under “Ingredients”); and (b) 
Regarding claim 30, Nattanori teaches the invention as described above in claim 1, including the composition comprises 0% by weight of sugar additives, based on the total weight of the composition (corresponding to sugar additives not being present in the list under “Ingredients on page 2).
Regarding claim 31, Nattanori teaches the invention as described above in claim 1, including the composition comprises 0% by weight of dairy milk and dairy fat, based on the total weight of the composition (corresponding to dairy fat and dairy milk not being present in the list under “Ingredients on page 2)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Venables (US 2007/0098868), in view of Phillips (Phillips, S., “Ingredients – Gluten-Free”, 2000, CraftyBaking.com, https://www.craftybaking.com/learn/ingredients/gluten-free; previously cited by Examiner).
Regarding claim 1, Venables teaches an aerated ([0013]) frozen ice confection composition (corresponding to frozen dessert such as sherbet and sorbet) ([0060]), wherein the composition comprises colloidal microcrystalline cellulose ([0041]) and guar 
However, it is known in the art that chia and/or flax are used as substitutes for gums in cold foods such as ice cream as disclosed by Phillips (page 1, bullets 1 and 2 and paragraph 2 under “Gum Substitutes”; page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”).  
It would have been obvious for a person ordinary skill in the art to have substituted the guar gum in the composition of Venables with chia and/or flax disclosed by Phillips.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  Although Philips exemplifies ice cream as one of the cold foods in which chia and/or flax are used, a skilled practitioner would readily recognize that chia 
Regarding claim 3, Venables teaches the invention as described above in claim 1, including the composition comprises xanthan and guar gums as stabilizers ([0042]) and that chia is a known substitute for xanthan and guar gums and is a 1:1 replacement for the gums in a recipe (Phillips, page 1, second paragraph under “Gum Substitutes”). Venables also discloses that the “total amount of stabilizer desired in the finished frozen dessert will depend on the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” ([0044]).  As the total amount of stabilizer is a variable that can be modified, among others, depending on “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired”, the amount of stabilizer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of stabilizer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of stabilizer in the frozen dessert of Venables for the desired dessert type, fat content, and texture (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 4 and 5, Venables teaches the invention as described above in claim 1, including the composition comprises xanthan and guar gums as stabilizers ([0042]) and that ground flax (Phillips, page 1, bullet 2 under “Gum Substitutes”) is a known substitute for xanthan and guar gums and is a 1:1 replacement for the gums in a recipe (Phillips, page 1, second paragraph under “Gum Substitutes”).  Venables also discloses that the “total amount of stabilizer desired in the finished frozen dessert will depend on the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” ([0044]).  As the total amount of stabilizer is a variable that can be modified, among others, depending on “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired”, the amount of stabilizer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of stabilizer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of stabilizer in the frozen dessert of Venables for the desired dessert type, fat content, and texture (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 6 and 7, Venables teaches the invention as described above in claim 1, including the composition comprises xanthan and guar gums as stabilizers ([0042]) and that chia and ground flax (Phillips, page 1, bullet 2 under “Gum Substitutes”) are known substitutes for xanthan and guar gums and is a 1:1 replacement for the gums in a recipe (Phillips, page 1, second paragraph under “Gum Substitutes”).  Venables also discloses that the “total amount of stabilizer desired in the finished frozen dessert will depend on the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” ([0044]).  As the total amount of stabilizer is a variable that can be modified, among others, depending on “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired”, the amount of stabilizer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of stabilizer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of stabilizer in the frozen dessert of Venables for the desired dessert type, fat content, and texture (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 8, Venables teaches the invention as described above in claim 1, including the stabilizers further comprises acacia fiber (corresponding to gum acacia) ([0042]).  Venables also discloses that the “total amount of stabilizer desired in the finished frozen dessert will depend on the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” ([0044]).  As the total amount of stabilizer is a variable that can be modified, among others, depending on “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired”, the amount of stabilizer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of stabilizer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of stabilizer in the frozen dessert of Venables for the desired dessert type, fat content, and texture (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 10, Venables teaches the invention as described above in claim 1, including the composition is a sorbet or sherbet ([0054]).
Regarding claim 20, 
However, it is known in the art that chia and/or flax are used as substitutes for gums in cold foods such as ice cream as disclosed by Phillips (page 1, bullets 1 and 2 and paragraph 2 under “Gum Substitutes”; page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”).  
It would have been obvious for a person ordinary skill in the art to have substituted the gum in the composition of Venables with chia and/or flax disclosed by Phillips.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  Although Philips exemplifies ice cream as one of the cold foods in which chia and/or flax are used, a skilled practitioner would readily recognize that chia and/or flax can be used as substitutes for guar gum in other frozen desserts since Venables teaches such an ingredient for its disclosed frozen desserts.
Regarding claims 21, Venables teaches the invention as described above in claim 1, including the stabilizers further comprises acacia fiber (corresponding to gum acacia) ([0042]).

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nattanori (Nattanori, “Vegan Blueberry Coconut Ice Cream”, 2017, AllRecipes, https://www.allrecipes.com/recipe/255816/vegan-blueberry-coconut-ice-cream/), as evidenced by Grizio (Grizio, M., Specht, L., “Plant-based egg alternatives: Optimizing for functional properties and applications”, 2018, The Good Food Institute) and FDA (“Section 201(qq) of the Act defines the term “major food allergen” to include “tree nuts.”  In addition to the three examples provided in section 201(qq) (almonds, pecans, and walnuts”, what nuts are considered “tree nuts?”, 2016, FDA, www.fda.gov/industry/fda-basics-industry/section-201qq-act-defines-term-major-food-allergeninclude-tree-nuts-addition-three-examples) as applied to claim 1 above.
Regarding claim 24, Nattanori teaches the invention as described above in claim 1, including the composition consists of flax, fruit (page 2, bullets 1 and 3 under “Ingredients”), and water (corresponding to the water in coconut milk, blueberries, and lemon juice) (page 2, bullets 2-4 under “Ingredients”).  It also teaches that the ground chia seeds can be used instead of flax seeds and that the egg replacement is up to the discretion of the practitioner (paragraph 3 under “Cook’s Notes”).  From these disclosures, a skilled practitioner would readily recognize that a mixture of the disclosed ingredients may be used such as a mixture of the chia and flax seeds.  As such, the mixture would consist essentially of chia, flax, fruit, and water.  
Regarding claim 25, 
Regarding claim 26, Nattanori teaches the invention as described above in claim 1, including the composition consists of flax, fruit (page 2, bullets 1 and 3 under “Ingredients”), and water (corresponding to the water in coconut milk, blueberries, and lemon juice) (page 2, bullets 2-4 under “Ingredients”).  It also teaches that the ground chia seeds can be used instead of flax seeds and that the egg replacement is up to the discretion of the practitioner (paragraph 3 under “Cook’s Notes”).  From these disclosures, a skilled practitioner would readily recognize that a mixture of the disclosed ingredients may be used such as a mixture of the chia and flax seeds.  Also, it teaches that the composition can comprise coconut flakes (page 1, photo; reader’s comment on page 4) and coconut is a nut, as evidenced by FDA (row 8 of table).  As such, the mixture would consist essentially of chia, flax, fruit, nut, and water.
Regarding claim 27, Nattanori teaches the invention as described above in claim 1, including the composition consists of flax, fruit, salt (page 2, bullets 1, 3, and 9 under “Ingredients”), and water (corresponding to the water in coconut milk, blueberries, and lemon juice) (page 2, bullets 2-4 under “Ingredients”).  It also teaches that the ground chia seeds can be used instead of flax seeds and that the egg replacement is up to the discretion of the practitioner (paragraph 3 under “Cook’s Notes”).  From these disclosures, a skilled practitioner would readily recognize that a mixture of the disclosed ingredients may be used such as a mixture of the chia and flax seeds.  Also, it teaches that the composition can comprise coconut flakes (page 1, photo; reader’s comment on page 4) and coconut is a nut, as evidenced by FDA (row 8 of table).  As such, the mixture would consist essentially of chia, flax, fruit, nut, salt, and water.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nattanori (Nattanori, “Vegan Blueberry Coconut Ice Cream”, 2017, AllRecipes, https://www.allrecipes.com/recipe/255816/vegan-blueberry-coconut-ice-cream/) in view of Sokol (Sokol, G., “Chapter 18 Frozen Desserts”, 2006, About Professional Baking, https://www.thefreelibrary.com/Chapter+18+Frozen+desserts.-a0178760043), as evidenced by Grizio (Grizio, M., Specht, L., “Plant-based egg alternatives: Optimizing for functional properties and applications”, 2018, The Good Food Institute) and FDA (“Section 201(qq) of the Act defines the term “major food allergen” to include “tree nuts.”  In addition to the three examples provided in section 201(qq) (almonds, pecans, and walnuts”, what nuts are considered “tree nuts?”, 2016, FDA, www.fda.gov/industry/fda-basics-industry/section-201qq-act-defines-term-major-food-allergeninclude-tree-nuts-addition-three-examples).
Regarding claim 32, Nattanori teaches an aerated frozen ice confection composition (corresponding to vegan blueberry coconut ice cream) (Title), wherein said composition comprises stabilizers (corresponding to replacement for eggs) (page 3, paragraph 3 under “Cook’s Notes”) selected from the group consisting of chia (page 3, paragraph 3 under “Cook’s Notes”) or flax (page 2, first bullet under “Ingredients”); wherein the composition comprises 0% by weight of sugar additives, 0% by weight of dairy milk, and 0% by weight of dairy fat, based on the total weight of the composition (corresponding to sugar additives, dairy fat, and dairy milk not being present in the list under “Ingredients on page 2); wherein the composition further comprises: water (corresponding to the water in coconut milk, blueberries, and lemon juice (page 2, bullets 2-4 under “Ingredients”), fruit (page 2, third bullet under “Ingredients”) and nut as the composition can comprise 2.
However, Sokol teaches that the texture of frozen desserts is determined by factors such as sizes of ice crystals, amount of fat, incorporation of air, emulsifiers and stabilizers, and aging (underlined sections on pages 3-4).  As the hardness of the frozen dessert is a variable that can be modified, among others, by adjusting ice crystal size, fat content, air content, emulsifiers and stabilizer content, and aging of the frozen dessert, hardness would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed hardness cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, ice crystal size, fat content, air content, emulsifiers and stabilizer content, and aging of the ice cream of Nattanori to obtain the desired hardness In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
It would have been obvious for a person of ordinary skill in the art to have modified the ice cream of Nattanori to have a specific hardness as taught by Sokol.  Since hardness is a result effective variable dependent upon ice crystal size, fat content, air content, emulsifiers and stabilizer content, and aging of the frozen dessert, its optimization in the dessert by the manipulation of these features renders the claimed hardness obvious.  Furthermore, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such hardness does not serve to distinguish the product as claimed from the prior art.
Regarding claim 33, Nattanori teaches the invention as described above in claim 32, including the composition comprises 0% by weight of xanthan gum, based on the total weight of the composition (corresponding to xanthan gum not being one of the required ingredients) (page 2, bullet 8 under “Ingredients”).

Response to Arguments filed 12/01/2021
Claim Objections: Examiner erroneously marked the drawing objection box on the Office Action Summary page of the Non-Final Office Action.  The drawings filed 04/10/2020 are not objected to by the Examiner and the “Office Action Summary” page of this Final Office Action is marked to show that the drawings are accepted.
 
Claim Rejections - 35 U.S.C. §112(d) of claim 19: Applicant canceled claim 19, thereby mooting its rejection.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 2, 4, 6, 9, and 10 over Phillips: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to include elements of claims 14-16 which were not anticipated by Phillips.  Applicant also amended claims 1 and 20 to be substantially free of sugar additives and dairy milk and/or dairy fat and argued that Phillips does not disclose a composition substantially free of dairy milk or dairy fat as the “ice cream” it exemplifies consists of a mixture of dairy ingredients and must contain at least 10% milkfat, according the FDA; accordingly, Phillips does not teach each and every element of the amended independent claims 1 and 20 (Applicant’s Remarks, page 7, paragraph 2 – page 8, paragraph 1).
However, in the new grounds of rejection necessitated by the amendment of the claims, features of claims 1, 2, and 4 are anticipated by Nattanori which discloses an aerated frozen ice confection composition corresponding to vegan blueberry coconut ice cream) (Title) and a liquid confection composition (page 3, step 2) for freezing (page 1, 
   
Claim Rejections – 35 U.S.C. §102(a)(1) of claim 18 over Lallemand: Applicant canceled claim 18 which renders its rejection moot (Applicant’s Remarks, page 7, paragraph 1).

Claim Rejections – 35 U.S.C. §103 of claims 1, 3-8, 11-15, 17, and 19-23 over Lallemand and Phillips; claim 16 over Phillips and Rosen: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that Lallemand does not disclose a frozen food composition or a liquid food composition for freezing and aeration that is substantially free of sugar additives as Lallemand’s sweetening agents must comprise a mixture includes sugars [0035] and that all of Lallemand’s exemplified compositions comprise 19.2-24.2% of sugars and glucose syrups.  Applicant argued that these disclosures make it clear that Lallemand’s composition must comprise at least one added sugar and therefore, Lallemand does not disclose a composition that is substantially free of sugar additives.  Applicant also stated that one of skill in the art would not have been motivated to replace the 5-35 wt% sweetening agents comprising sugars with non-nutritive high intensity sweeteners as this would have interfered with the aeration and taste of the composition.  Applicant then argued that one of ordinary skill would not have been motivated to modify Lallemand’s compositions by substituting chia and/or flax for guar or xanthan gum.  Applicant stated that Phillips at best discloses that chia and/or flax can be used in ice cream while Lallemand admits that “natural stabilizers” are limited to products that contain dairy fat and little to no fat from a vegetable source; therefore, Applicant concluded that Lallemand teaches away from using natural stabilizers in frozen confects that are substantially free of dairy milk or fat.  Applicant stated that Phillips does not disclose an ice cream that is substantially free of sugar additives and that the date caramel of Rosen is a processed sugar additive, which means that this combination of prior art does not teach or suggest each and every element of amended claims 1 and 20.  Applicant also stated 
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of claims 1, 3-8, 11, 12, and 20-22 are taught by Nattanori and the combination of Venables and Phillips as described above, while Lallemand no longer serves as prior art.  In the combination of Venables and Phillips, one would have been motivated to substitute chia and/or flax seeds in the composition of Venables because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  Although Philips exemplifies ice cream as one of the cold foods in which chia and/or flax are used, a skilled practitioner would readily recognize that chia and/or flax can be used as substitutes for guar gum in other frozen desserts since Venables teaches such an ingredient for its disclosed frozen desserts. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Claims 13-15, 17, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791